Case 7:20-cv-09341-VB Document 47 Filed 09/07/21 Page 1 of 2
Case 7:20-cv-09341-VB Document 46 Filed 09/07/21 Page 1 of 2

GARFUNKEL WILD, P.C.

ATTORNEYS AT LAW
APPLICATION GRANTED. The below schedule shall govern the
filing of the second amended complaint and the defendants’
motion to dismiss the second amended complaint. The Clerk shall

 

terminate the pending motions to dismiss. (Docs. ##18, 30). DAYNA B. TANN
Partner
Licensed in NY, NJ
SO ORDE : Email: dtann@garfunkelwild.com

Direct Dial: (516) 393-2509

September 7, 2021

 

 

Vincent L. Briccetti, U.S.D.J., 9/7/2021

 

 

By ECF

Hon. Vincent L. Briccetti
United States Courthouse
300 Quarropas St.

White Plains, NY 10601

 

Re: Kambouris v. Westchester County Health Care Corporation et al
Docket No. 7:20-cv-09341

Dear Judge Briccetti:

We represent Defendants Westchester County Health Care Corporation, Westchester
Medical Center and Barbara Esposito (the “Hospital Defendants”) in the referenced action.

Pursuant to Your Honor’s August 25, 2021 Order, we write to inform the Court that the
Hospital Defendants consent to the filing of Plaintiff's second amended complaint, as submitted
to us by Plaintiff’s counsel on August 25, 2021.

Because the filing of the second amended complaint renders the Hospital Defendants’
pending motion to dismiss moot, the Hospital Defendants hereby withdraw that motion. Instead,
the Hospital Defendants will be filing a new motion to dismiss tailored to address the allegations
in Plaintiff's newly amended complaint. The parties have agreed to the following proposed
briefing schedule:

1. Plaintiff shall file the Second Amended Complaint (in the form submitted to the
Hospital Defendants on August 25, 2021) by September 8, 2021;

2. The Hospital Defendants shall serve and file its Motion to Dismiss Plaintiff s
Second Amended Complaint by October 5, 2021;

3. Plaintiff's Opposition to the Hospital Defendants’ Motion to Dismiss shall be
served and filed by October 26, 2021;

4. The Hospital Defendants shall serve and file its Reply by November 16, 2021.

 

NEW YORK NEW JERSEY CONNECTICUT

6212769v.1

 
Case 7:20-cv-09341-VB Document 47 Filed 09/07/21 Page 2 of 2
Case 7:20-cv-09341-VB Document 46 Filed 09/07/21 Page 2 of 2

Hon. Vincent L. Briccetti.
September 7, 2021

Page 2
Thank you for your Honor’s consideration of this matter.
Respectfully submitted,
/s/ Dayna B. Tann
Dayna B. Tann
cc: All counsel of Record
GARFUNKEL WILD, P.C.

6212769v.1

 
